THE STATE OF SOUTH CAROLINA 

                          In The Supreme Court 


              In the Matter of Kenneth C. Krawcheck, Respondent.

              Appellate Case No. 2016-001483


                               Opinion No. 27667
               Submitted August 18, 2016 – Filed September 14, 2016


                              DEFINITE SUSPENSION


              Lesley M. Coggiola, Disciplinary Counsel, and C. Tex
              Davis, Jr., Senior Assistant Disciplinary Counsel, both of
              Columbia, for Office of Disciplinary Counsel.

              Kenneth C. Krawcheck, of Charleston, Pro Se.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
a definite suspension of three years or disbarment. Respondent requests that the
sanction be made retroactive to the date of interim suspension.1 Respondent has
agreed that within thirty days of imposition of discipline, he will enter into a
payment plan with the Commission on Lawyer Conduct to (1) pay the costs
incurred by ODC and the Commission in investigating and prosecuting this matter
($196); (2) pay Client C, referenced below, $5,000; (3) pay the court reporter
referenced below $711.63; and (4) reimburse the Lawyers' Fund for Client
Protection in the amount of $400.27. Respondent has also agreed to complete the
Legal Ethics and Practice Program Ethics School and Trust Account School prior


1
 Respondent was placed on interim suspension by order dated July 13, 2012. In re Krawcheck,
398 S.C. 594, 730 S.E.2d 856 (2012).
to reinstatement. We accept the Agreement and suspend respondent from the
practice of law in this state for three years, retroactive to the date of his interim
suspension. The facts, as set forth in the Agreement, are as follows.

                                         Facts

                                       Matter A

By letter dated April 4, 2011, respondent was informed by the South Carolina
Commission on Continuing Legal Education and Specialization that he was
suspended from the practice of law for failure to comply with the requirements of
Rules 408 (compliance with continuing legal education requirements) and 419
(administrative suspension), SCACR. On April 26, 2011, respondent appeared at
opposing counsel's office for the taking of three depositions. Respondent did not
inform opposing counsel of his suspension. Respondent's suspension was lifted by
the Commission on May 18, 2011.

Respondent admits his conduct violated Rule 5.5(a), RPC (a lawyer shall not
practice law in a jurisdiction in violation of the regulation of the legal profession in
that jurisdiction).

                                       Matter B
In 2010, respondent contracted with a court reporter to provide services for three
depositions. Respondent has not paid the court reporter. The amount due is
$711.63. Respondent admits his failure to pay the court reporter constitutes
misconduct. See In re Jackson, 365 S.C. 176, 617 S.E.2d 123 (2005)(failure to
timely pay a court reporter constitutes grounds for attorney discipline).

                                       Matter C

Client C hired respondent to handle a legal matter and paid respondent a $5,000
retainer. Respondent failed to return several messages left by Client C seeking an
update on the matter. After continued limited communication, Client C terminated
the representation. Respondent has not returned Client C's file or any unused
portion of the retainer.

Respondent failed to provide a written response to the complaint filed by Client C,
and failed to appear or provide documents in response to a subpoena and notice to
appear from ODC.
Respondent admits his conduct violated the following Rules of Professional
Conduct, Rule 407, SCACR: Rule 1.3 (a lawyer shall act with reasonable diligence
and promptness in representing a client); Rule 1.4 (a lawyer shall keep the client
reasonably informed about the status of the matter and promptly comply with
reasonable requests for information); Rule 1.16 (requirements upon termination of
representation); and Rule 8.1 (a lawyer in connection with a disciplinary matter
shall not knowingly fail to respond to a lawful demand for information from a
disciplinary authority).

                                      Matter D


The South Carolina Resolution of Fee Disputes Board issued a Certificate of Non-
Compliance against respondent in the amount of $5,000 with regard to the refund
owed Client C. Respondent has not paid the amount owed.

Respondent admits his conduct constitutes a ground for discipline under Rule
7(a)(10), RLDE (it shall be a ground for discipline for a lawyer to willfully fail to
comply with a final decision of the Resolution of Fee Disputes Board).

                                      Matter E

Respondent has failed to fully reimburse the Lawyers' Fund for Client Protection
for funds it remitted to the attorney appointed to protect the interests of
respondent's clients upon respondent's interim suspension, as ordered by this Court.
Respondent has paid the Fund $100, which leaves an outstanding balance of
$400.27.

Respondent admits his conduct constitutes grounds for discipline under Rules
7(a)(3) and (a)(5), RLDE (it shall be a ground for discipline for a lawyer to
willfully violate a valid order of the Supreme Court or to engage in conduct
tending to pollute the administration of justice or to bring the courts or the legal
profession into disrepute or conduct demonstrating an unfitness to practice law).

                                     Conclusion

We hereby suspend respondent from the practice of law in this state for three years,
retroactive to the date of his interim suspension. Respondent shall, within thirty
days of the date of this opinion, enter into a payment plan with the Commission on
Lawyer Conduct to (1) pay the costs incurred by ODC and the Commission in
investigating and prosecuting this matter ($196); (2) pay Client C, referenced
above, $5,000; (3) pay the court reporter referenced above $711.63; and (4)
reimburse the Lawyers' Fund for Client Protection in the amount of $400.27.
Respondent shall complete the Legal Ethics and Practice Program Ethics School
and Trust Account School.

Within fifteen days of the date of this opinion, respondent shall file an affidavit
with the Clerk of Court showing that he has complied with Rule 30 of Rule 413,
SCACR.

DEFINITE SUSPENSION.

PLEICONES, C.J., BEATTY, HEARN AND FEW, JJ., concur.


I would accept the Agreement and disbar respondent from the practice of law.

KITTREDGE, J.